Citation Nr: 1750624	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel




INTRODUCTION

The Veteran had active duty service from June 1969 to March 1976 with additional periods of Active Duty for Training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2015, the Board remanded the appeal for further development. The AOJ continued the previous denials in a December 2016 supplemental statement of the case (SSOC). The Veteran's claims are now ready for appellate review.

This appeal was processed utilizing the Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that a hearing loss disability did not manifest during active duty service, within the one year presumptive period, or during a period of ACDUTRA; and the Veteran's current bilateral hearing loss disability is otherwise unrelated to his military service.

2.  The competent and credible evidence of record reflects that Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2017). Moreover, following the June 2015 Remand, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted where a disability is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101 (21) and (24) (West 2014); 38 C.F.R. § 3.6 (a) and (d) (2017). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101 (24), 106, 1131.

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). 

Sensorineural hearing loss and tinnitus are organic disease of the nervous system and are therefore among the chronic diseases listed under 38 C.F.R. § 3.309 (a); thus, the provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claims in this case.  Moreover, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.

III.  Analysis

The Veteran asserts that his bilateral hearing loss and tinnitus disabilities are due to his service in the Air Force. Specifically, he contends that he worked along the flight line without the benefit of ear protection. See, e.g., December 2012 notice of disagreement; see also August 2015 lay statement.

Turning initially to the pertinent service treatment records (STRs), a March 1969 audiogram revealed the following puretone thresholds (per the graphical interpretation of the June 2016 VA audiologist):



HERTZ




500
1000
2000
3000
4000
LEFT
0
10
10
10
20
RIGHT
10
0
0
0
15

The STRs contain another audiogram in July 1969, however there is only a graphical representation of the results, which is mostly illegible. However, the June 2016 VA audiologist interpreted the audiogram to reflect 30 decibels at 6000 Hertz, bilaterally.

Although the STRs do not contain a report of the Veteran's separation examination, a March 1976 report of medical history reflects that the Veteran denied a history of hearing loss or ear trouble.

On February 1989 enlistment examination for the Army National Guard, puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
LEFT
10
0
0
0
10
RIGHT
0
0
0
0
20

In the accompanying report of medical history, the Veteran denied hearing loss or ear trouble.

The record does not contain a discharge examination for the Veteran's June 1990 separation from ACDUTRA service.

Post-service, the Veteran filed submitted claims for hearing loss and tinnitus in December 2011.

On May 2012 VA audiological examination in connection with his claims, puretone thresholds were recorded as follows:



HERTZ




500
1000
2000
3000
4000
LEFT
20
20
10
30
40
RIGHT
25
20
15
30
30

Speech discrimination scores were 96 percent bilaterally. The examiner diagnosed bilateral sensorineural hearing loss and tinnitus. The examiner rendered negative etiology opinions, and provided the following rationale.  The Veteran served in the Air Force as a food service supervisor from 1969 to 1976. The Veteran reported that he also performed radar maintenance and was exposed to running equipment and generators. The Veteran also served in the Air National Guard 1990 to 1991 performing radar maintenance. The Veteran was unsure if hearing protection devices were worn. He denied occupational noise exposure. He endorsed use of lawn care equipment without hearing protection devices. Hearing evaluations dated March 1969 and February 1989 indicated normal hearing. Given normal hearing as of 1989 and somewhat limited noise exposure during service and National Guard duty, the hearing loss is less likely as not due to in-service military noise exposure. With regard to the Veteran's reported recurrent tinnitus, it is less likely as not due to military noise exposure, due to the significant association between tinnitus and hearing loss.

In an August 2015 statement, the Veteran reported that, while he was stationed at Zweibrucken Air Force Base in Germany, at one time for approximately 6 months his duty was to gather food and other supplies from the base mess hall and deliver those to the pilots who were on "alert" status on the flight line. They had a small temporary building that they remained in which was right on the edge of the flight line. During the three times daily that he delivered meals and refreshments, the flight line was almost always in operation with planes taking off and landing. It was very noisy, and he was not issued hearing protection. Subsequent to that time period, he noticed a constant ringing in both ears and some hearing loss. 

The Veteran was afforded a second examination in March 2016 to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Audiometric testing revealed the following pure tone thresholds:



HERTZ




500
1000
2000
3000
4000
LEFT
40	
45
35
45
50
RIGHT
40
35
35
35
40

Speech discrimination scores were 86 percent in the left ear and 92 percent in the right ear. The examiner diagnosed bilateral sensorineural hearing loss. The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not related to service. The rationale was the following.  The entrance exam dated February 1969 showed normal hearing. The Veteran's personal statement dated August 2015 indicated his tinnitus and hearing loss started in 1972. An exam dated March 1989, when he began in the National Guard, showed normal hearing. There were no complaints of tinnitus while in the military. The Veteran's military occupational specialty in food service carried a low probability of noise exposure and with 26 years since military service the hearing loss is consistent with the normal progression of age. There is a lack of evidence in the claims file of any complaints of tinnitus or hearing loss during service and the time between service and the date of this examination is significant without evidence of any audiology treatment in the intervening years.

In a June 2016 addendum opinion, the examiner found that the Veteran's tinnitus was not related to the bilateral hearing loss, as he reported his tinnitus began in 1972, and his hearing loss was not noted until 2012. The Veteran's hearing loss is not considered beyond normal progression for age, thus the tinnitus noted on today's exam would also not be considered aggravated beyond the natural progression for age. Only during September 1989 to July 1990 was the Veteran around a flight line. During this time the Veteran was in the "Aircraft Control and Warning radar specialist course" which would suggest he was on the flight line. His claims file is silent for any noted continuity or chronicity of care for hearing loss/tinnitus from 1990 to 2012.

Based on the foregoing, the Board finds that service connection for the Veteran's hearing loss disability is not warranted. However, service connection for tinnitus is warranted.

With regard to the claim for bilateral hearing loss disability, the Veteran has a current diagnosis of bilateral hearing loss, and has thus met the current disability requirement. See March 2016 VA examination report. Additionally, the Board finds it reasonable to assume that the Veteran was exposed to noise on the flight line while stationed at Zweibrucken Air Force Base in Germany in 1972, based on the Veteran's lay statements.  The Veteran has thus met the in-service injury requirement.  However, the most probative evidence is against a connection between the Veteran's current bilateral hearing loss disability and his in-service noise exposure.

The March and June 2016 opinions, taken together and read as a whole and in the context of the evidence of record, contain a reasoned explanation of the conclusion that hearing loss is unrelated to service based on an accurate characterization of the evidence of record.  These opinions are therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Moreover, the Veteran's STRs do not contain any reference to symptoms of, treatment for, or diagnoses relating to hearing loss. Moreover, the Veteran indicated in his March 1976 report of medical history that he did not have and had never had hearing loss. In addition, a March 1989 audiogram revealed normal hearing. Finally, post-service records reveal no treatment or diagnosis for a hearing loss condition until after discharge during a May 2012 VA examination, approximately 36 years after separation from active duty, and 22 years after his period of ACDUTRA service. Indeed, hearing loss in the right ear did not meet the criteria for hearing loss disability for VA purposes until March 2016. In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, is one factor, along with those above, that can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Additionally, the above evidence reflects that sensorineural hearing loss did not manifest in service or within the one year presumptive period, and the chronic disease provisions therefore do not warrant service connection.

Importantly, the record does not contain any probative medical evidence linking the Veteran's hearing loss to his periods of active duty or ACDUTRA. Regarding the Veteran's assertions that he experienced hearing loss during service, lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself to establish service connection in some circumstances.  The Board, however, must weigh the evidence including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this case, while the Veteran is competent to state that he noticed hearing loss starting in service, VA has defined impaired hearing for purposes of applying the laws administered by VA to require specific audiometric readings and speech recognition scores, and the testing showing a lack of hearing loss disability for VA purposes for many years after service are entitled to greater weight than the lay assertions on this question.

The Board has considered the lay statements of the Veteran on this question. The Veteran is competent to state that he experiences hearing loss. Lay evidence may be competent on a variety of matters concerning the nature and cause of disability. Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent that the Veteran claims that his hearing loss is related to in-service noise exposure, the statements as to the etiology of hearing loss relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Id. at 1377, n. 4. ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). In any event, to the extent that the Veteran's statements are competent, the specific, reasoned opinions of the trained audiologists discussed above are of greater probative weight than the more general lay assertions.

The result with tinnitus is different. Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). Here, the VA examiners both found that the Veteran's tinnitus was unrelated to his military service based largely on the Veteran's report that it was not documented for many years. However, the Veteran has clarified that his tinnitus had actually existed since service when was exposed to noise from the flight line while stationed at Zweibrucken Air Force Base in Germany, and the Board finds this testimony credible.  The evidence thus reflects that the Veteran's tinnitus is related to his in-service noise exposure.  Accordingly, service connection for tinnitus is  warranted. The Board notes that the Veteran has also claimed service connection for tinnitus on a secondary basis; however, as the claim is being granted on a direct basis, service connection on a secondary basis is moot.

For the foregoing reasons, service connection is warranted for tinnitus, but the preponderance of the evidence is against service connection for bilateral hearing loss disability. As the preponderance of the evidence is against the claim for bilateral hearing loss disability, the benefit of the doubt doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


